     Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.1 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

MICHIGAN ELECTRICAL EMPLOYEES’ PENSION FUND, Trustees of;
MICHIGAN ELECTRICAL EMPLOYEES HEALTH PLAN, Trustees of;
NATIONAL ELECTRICAL BENEFIT FUND, Trustees of;
NATIONAL ELECTRICAL ANNUITY FUND, Trustees of;
WEST MICHIGAN ELECTRICAL JOINT
APPRENTICESHIP AND TRAINING COMMITTEE TRUST, Trustees of; and
WEST MICHIGAN LABOR-MANAGEMENT COOPERATION
FUND, Trustees of,

              Plaintiffs,
                                                  Case No.
v.
                                                  Hon.
RIVERWAY ELECTRIC CO., LLC,
a Michigan limited liability company, and
FRED WOHLFERT, individually, jointly and severally,

              Defendants.

WATKINS, PAWLICK,
CALATI & PRIFTI, PC
HOPE L. CALATI (P54426)
Attorneys for Plaintiffs
1423 E. Twelve Mile Rd.
Madison Heights, MI 48071
(248) 658-0800


                                 COMPLAINT

              1.     Plaintiffs are the Trustees of the Michigan Electrical

Employees’ Pension Fund, the Trustees of the Michigan Electrical Employees

Health Plan, the Trustees of the National Electrical Benefit Fund, the Trustees of


                                        1
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.2 Page 2 of 9




the National Electrical Annuity Fund, the Trustees of the West Michigan Electrical

Joint Apprenticeship and Training Committee Trust, and the Trustees of the West

Michigan Labor-Management Cooperation Fund (collectively, “Funds”), which

were established through collective bargaining, are maintained and administered

pursuant to Section 302 of the Labor-Management Relations Act of 1947, as

amended (“LMRA”), 29 USC §§186, et seq., and the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 USC §§1001, et seq. The

Michigan Electrical Employees’ Pension Fund and the Michigan Electrical

Employees Health Plan maintain their principal offices in the City of Lansing,

Michigan. The National Electrical Benefit Fund and the National Electrical

Annuity Fund maintain their principal offices in the City of Rockville, Maryland.

The West Michigan Electrical Joint Apprenticeship and Training Committee Trust

and the West Michigan Labor-Management Cooperation Fund maintain their

principal offices in City of Coopersville, Michigan.

            2.     Defendant Riverway Electric Co., LLC (“Riverway Electric”)

is a Michigan limited liability company doing business in an industry affecting

commerce within the meaning of 29 USC §142 and §185 and 29 USC §1002(5)

and (12). Its principal place of business is in the City of Grand Rapids, County of

Kent, State of Michigan.

            3.     Upon information and belief, defendant FRED WOHLFERT

                                         2
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.3 Page 3 of 9




(“Fred Wohlfert”) is an individual residing, upon information and belief, in the

City of Grand Rapids, County of Kent, State of Michigan, and the principal owner

and manager of Riverway Electric. His principal place of business is in the City of

Grand Rapids, County of Kent, State of Michigan. The Individual Defendant is

responsible, with others, for running the day-to-day operations of the company and

responsible for all its decisions pertaining to the payment of contributions to the

Funds, including decisions whether to pay contributions.

            4.     The Individual Defendant is an employer or agent of an

employer engaged in commerce and in an industry or activity affecting commerce

as defined in Sections 501(1) and (3) of LMRA, 29 U.S.C. §142(1) and (3), and

within the meaning of Section 301(A) of LMRA, 29 U.S.C. §185(A), or the agents

acting in the interest of such an employer as defined in Sections 501(3) of LMRA,

29 U.S.C. §142(3). The Individual Defendant is an employer within the meaning

of Section 3(5) of ERISA, 29 U.S.C. §1002(5) and is thus obligated to make

contributions to a multi-employer Plan within the meaning of Section 515 of

ERISA, 29 U.S.C. §1145.

            5.     Insofar as Count I of this Complaint is concerned, jurisdiction

of this Court is predicated on Section 301 of LMRA, 29 USC §185, and Sections

502(a)(2) and 515 of ERISA, 29 USC §1132(a)(2) and §1145, this being a suit for

breach of the fringe benefit provisions of      collective bargaining agreements

                                        3
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.4 Page 4 of 9




(“Agreements”) entered into by International Brotherhood of Electrical Workers

Local Union No. 275 (“Union”), an unincorporated labor organization

representing employees in an industry affecting commerce within the meaning of

29 USC §142 and §185 and 29 USC §1002(12), to which defendants, as

employers, are bound. With respect to Count II of this Complaint, if there is no

federal jurisdiction, the supplemental jurisdiction of this Court (28 USC §1367) is

invoked, the claims in Count II being so related to the claim in Count I that the

two counts form a part of the same case or controversy under Article III of the

United States Constitution.

             6.     Venue of the United States District Court for the Western

District of Michigan, Southern Division, is appropriate pursuant to Section

502(e)(2) of ERISA, 29 USC §1132(e)(2), the district in which the defendants are

located.



                                COUNT I
                            (Riverway Electric)
  Failure to Pay Amounts Owing Pursuant to Collective Bargaining Agreement

             7.     Plaintiffs hereby re-allege and incorporate each and every

allegation set forth in paragraphs 1 through 6 as if fully set forth herein.

             8.     Defendant Riverway Electric is bound by the Agreements,

copies of which are in Defendants’ possession.

                                           4
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.5 Page 5 of 9




             9.     Defendant Riverway Electric also is and has been bound by the

terms of the applicable trust agreements establishing the Funds incorporated by

reference in the Agreements.

             10.    Under the terms of the Agreements, defendant Riverway

Electric was and is obligated to make contributions to the Funds with respect to

covered work performed by and wages paid to employees of Riverway Electric.

             11.    Defendant Riverway Electric has, in violation of its contractual

obligations, failed to pay all of the contributions it was obligated to pay.

             12.    The amount of the indebtedness of defendant Riverway Electric

for such fringe benefit contributions (including contractual liquidated damages)

for work performed during the audit period of July 2018 through December 2018

is $42,860.52.

             WHEREFORE, plaintiffs pray that judgment be entered in their favor

and against Defendant Riverway Electric containing the following provisions:

             A.     Adjudicating that Defendant Riverway Electric entered into (or

adopted) collective bargaining agreements with the Union and that, pursuant to

such collective bargaining agreements and applicable law, Defendant Riverway

Electric was obligated to make fringe benefit contributions to plaintiffs for, or with

respect to work performed by, those of its employees who were represented by the

Union;


                                          5
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.6 Page 6 of 9




              B.      Adjudicating that Defendant Riverway Electric is contractually

obligated to plaintiffs for the period from (at the latest) July 2018;

              C.      Ordering Defendant Riverway Electric to specifically perform

all of the fringe benefit provisions of the collective bargaining agreements which it

entered into with the Union;

              D.      Awarding plaintiffs $42,860.52, representing the audited

indebtedness based on work performed from July 2018 through December 2018,

plus all costs, liquidated damages, interest, and attorneys’ fees incurred in bringing

and prosecuting this present action and all additional amounts to which plaintiffs

are entitled pursuant to ERISA and plaintiffs’ plan documents; and

              E.      Granting plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good

conscience.

                                       COUNT II
                          (Fred Wohlfert and Riverway Electric)
                   Violation of Michigan Building Contract Fund Act –
                      Defalcation While Under Fiduciary Capacity

              13.     Plaintiffs hereby re-allege and incorporate each and every

allegation set forth in paragraphs 1 through 12 as if fully set forth herein.

              14.     Upon information and belief, defendant Fred Wohlfert is the

manager of defendant Riverway Electric and had control over the operations of




                                            6
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.7 Page 7 of 9




defendant Riverway Electric, including receipt of payment on jobs and the

subsequent payment to plaintiffs for the benefit of the Funds.

            15.    Upon information and belief, defendant Fred Wohlfert received

payment for the fringe benefit contributions accrued by the employees of

defendant Riverway Electric on each and every job upon which defendant

Riverway Electric’s employees supplied labor.

            16.    Pursuant to MCLA §§570.151, et seq., the Michigan Building

Contract Fund Act (“Act”), a trust fund was created for plaintiffs’ benefit in

connection with any money which defendant Riverway Electric and/or defendant

Fred Wohlfert received.

            17.    Upon information and belief, Fred Wohlfert failed and refused

to remit payment to plaintiffs for fringe benefit contributions accrued by the

employees of defendant Riverway Electric after payments were received by

defendant Riverway Electric, and/or defendant Fred Wohlfert.

            18.    Upon information and belief, defendant Fred Wohlfert

misappropriated and/or misused said funds for his own benefit or other purposes

and not for the purpose of paying fringe benefit contributions accrued by the

employees of defendant Riverway Electric.

            19.    The retention of monies received by received by Defendant

Riverway Electric and Defendant Fred Wohlfert individually and Defendant


                                         7
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.8 Page 8 of 9




Riverway Electric and/or Defendant Fred Wohlfert’s failure to remit the same to

Plaintiffs and any misappropriation and/or misuse of funds received by Defendant

Riverway Electric and/or Defendant Fred Wohlfert are in violation of Defendant

Fred Wohlfert’s statutory fiduciary responsibilities imposed upon him pursuant to

the Act and constitute a defalcation while acting in such fiduciary capacity.

             20.   As a result of his breach of his fiduciary duties, defendant Fred

Wohlfert is individually responsible and liable for all sums received in payment

for fringe benefit contributions accrued by employees of defendant Riverway

Electric pursuant to the Act, and applicable law.

             WHEREFORE, plaintiffs pray that judgment be entered in their favor

and against defendant Riverway Electric and defendant Fred Wohlfert,

individually, and jointly and severally, containing the following provisions:

             A.    Adjudicating that defendant Riverway Electric is bound to pay

contributions to plaintiffs as alleged in this Complaint from (at the latest) July

2018;

             B.    Awarding plaintiffs for the benefit of the Funds the amount of

$42,860.52, representing the unpaid audited indebtedness for the period of July

2018 through December 2018, plus additional interest, costs, attorney’s fees and

other amounts pursuant to 29 USC §1132(g)(2) and the Funds’ plan documents;

             C.    Entering judgment against defendant Riverway Electric and


                                         8
  Case 1:19-cv-00844-PLM-RSK ECF No. 1 filed 10/15/19 PageID.9 Page 9 of 9




defendant Fred Wohlfert, individually, and jointly and severally, for violations of

the Act for their defalcation while under a statutory fiduciary capacity as alleged

in Count II of the Complaint in the amount of $42,860.52, representing the amount

due on an audit of the books and records of defendant Riverway Electric covering

the period of July 2018 through December 2018, plus all costs, liquidated

damages, interest, attorney’s fees and other amounts to which plaintiffs are

entitled pursuant statute and plaintiffs’ plan documents; and

              D.   Granting plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good

conscience.


                                Respectfully submitted,

                                WATKINS, PAWLICK, CALATI & PRIFTI, PC

                                By:   s/Hope L. Calati
                                      HOPE L. CALATI (P54426)
                                      Attorneys for Plaintiffs
                                      1423 E. 12 Mile Road
                                      Madison Heights, MI 48071
                                      248-658-0800
October 15, 2019                      Email:hcalati@wpcplaw.com




                                         9
